Weinstein, J., dissents and votes to affirm the judgment, with the following memorandum:
In view of defendant’s having consciously made a tactical decision to abjure a plea that he had killed Alfred Schuler in self-defense and his having opted instead for a trial strategy denying his participation in the stabbing and asserting a defense of intoxication, I cannot agree with my *870learned colleagues that defendant was denied a fair trial by virtue of the court’s failure to charge justification. Without disputing the fact that a defendant’s assertion at trial that he did not commit the subject crime does not bar the submission of the defense of justification to the jury in an appropriate case (People v Burnell, 84 AD2d 566), my view of the evidence leads to the conclusion that this is not such a case. Accordingly, a jury charge on the issue of justification was unnecessary (see People v Collice, 41 NY2d 906; People v Frazier, 86 AD2d 557, wherein the justification charge was denied notwithstanding counsel’s request therefor) and I believe that an affirmance of the judgment convicting defendant of the crime of murder in the second degree is warranted. As per the testimony of the medical examiner, the victim had been stabbed a total of four times, with two of the wounds described as “penetrating” and one of these being the cause of death. Although the medical examiner was unable to unequivocally ascertain whether the wounds had been intentionally or accidentally inflicted, it is difficult to justify four stab wounds as the reaction of a reasonable man-acting in self-defense (Penal Law, § 35.15; People v Collice, supra). Justification becomes even more difficult when the testimony of Elease Fields, to the effect that defendant threatened to kill both her and the decedent as he was coming towards the latter with a knife, is considered. Notwithstanding defendant’s allegations concerning the disagreements between himself and trial counsel, the record reveals active participation by defendant in the formulation of trial strategy. Defendant opposed the submission to the jury of the lesser included manslaughter charges, choosing instead to “either stand or fall on the count which he is being charged with, murder in the second degree”. This tactic is patently inconsistent with a self-defense theory. The court, however, properly charged manslaughter in the first and second degrees, at the request of the People, deeming such charge mandated by a fair view of the evidence. After consulting with counsel, defendant categorically refused to request a justification charge. This harkens back to an earlier point in the trial when, after defendant had testified in part, the court noted that although counsel had previously mentioned justification, self-defense could not be an issue in a case where defendant denied having stabbed the decedent. Defense counsel concurred with the court’s reasoning. While a defendant’s acquiescence in the trial court’s determination that self-defense is not an issue in the case is not determinative of the matter and does not preclude a reversal in the interest of justice (see People v Rivera, 74 AD2d 589; People v Butts, 14 AD2d 486), it would constitute a perversion of justice to afford such defendant another trial merely because his original trial strategy was ill fated. This, as I perceive it, is the result of the majority’s holding. The instant case is distinguishable from People v Rivera (supra) notwithstanding the majority’s reliance thereon. In that case, the omission of a justification charge was clearly inimical to defendant’s interests in view of the jurors’ query regarding the potential interplay between self-defense and intent. There was no such confusion exhibited by the jurors in this case, which would have rendered the instruction necessary. I strongly disagree with the majority’s conclusion that the record demonstrates an expectation on the part of defendant that justification be charged. Such expectation allegedly emanates from the following colloquy: “the court: You specifically asked me not to charge self-defense, mr. horlick [defendant’s attorney]: There is no self-defense, Judge. This defendant denies stabbing but along the line of self-defense, the question is whether or not the jury can find defendant not guilty if they believe he was intoxicated, there was a fight and a man died, without coming to the conclusion that the defendant stabbed him. I think that is what it is. the defendant: And in regards to the context of manslaughter in the second *871degree, if coupled — if the elements of intoxication negates the unintentional necessity or whatever regarding man two, if they believe I was intoxicated and didn’t know that death was caused or anything or that he caused it himself in the struggle and that I was intoxicated, I cannot be convicted even in the context of manslaughter in the second degree, the court: Denied. Bring the jury in. That is not the law, sir. the defendant: Can he clarify what I mean before they come back? the court: Sir, if you were voluntarily intoxicated and had no intent to do any injury, you can still be guilty of manslaughter in the second degree; are you aware of that? the defendant: Here’s — the court: Are you aware of that? the defendant: No. the court: You are not? the defendant: What I was trying to say, I explained it to Mr. Horlick upstairs. If I can just say it to him one more time, the court: Say it one more time out loud. [An off-the-record discussion was had between the defendant and Mr. Horlick.] the court: Mr. Horlick, for the last time. mr. horlick: I think that now the request is that the Court charge the jury that in the context of manslaughter in the second degree, if the jury finds that the defendant was so intoxicated that he could not consciously disregard, because he could not consciously appreciate the danger, that if the man was stabbed under those circumstances, in the context of manslaughter in the second degree, that the jury should find him guilty — not guilty, I’m sorry, the defendant: I said justified, the court: That is not the law under manslaughter. Mr. Horlick, the jury is waiting. Denied. Bring the jury in, please.” From defendant’s comments regarding intoxication and the manslaughter in the second degree charge, it is evident that his fortuitous use of the word “justified” was not a request for a charge on the element of self-defense. What defendant was apparently seeking was a ruling that his intoxication and alleged lack of knowledge of the death would necessarily preclude his conviction on any of the charges submitted. From this bare statement there is no basis to infer that defendant meant justification in the legal sense, nor are there any references back to other portions of the record to support any such inference. The record is replete with instances of defendant’s obstreperous and disruptive conduct, such as his feigning deafness and his making growling noises, which led his attorney to fear for his own safety. In view of defendant’s intransigence and generally poor behavior, the trial court was justified in revoking his pro se status. As I am of the view that the remainder of defendant’s contentions are likewise without merit, I vote to affirm the judgment appealed from.